

117 S1569 IS: Student Food Security Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1569IN THE SENATE OF THE UNITED STATESMay 11, 2021Ms. Warren (for herself, Mr. Murphy, Mr. Padilla, Mr. Sanders, Mrs. Gillibrand, Mr. Van Hollen, Mr. Durbin, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to expand the eligibility of students to participate in the supplemental nutrition assistance program, establish college student food insecurity demonstration programs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Student Food Security Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Student eligibility for nutrition assistance programsSec. 101. Eligibility of students to participate in the supplemental nutrition assistance program.Sec. 102. Communication of information on student eligibility for nutrition assistance programs.Sec. 103. Demonstration program.Sec. 104. Effective date.TITLE II—Reducing student food insecuritySec. 201. Data sharing.Sec. 202. Questions on food and housing insecurity in national postsecondary student aid study.Sec. 203. Grants to address student basic needs.IStudent eligibility for nutrition assistance programs101.Eligibility of students to participate in the supplemental nutrition assistance program(a)Definition of householdSection 3(m)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(m)(4)) is amended—(1)by striking (4) In no event and inserting the following:(4)Institution or boarding house(A)In generalExcept as provided in subparagraph (B), in no event; and(2)by adding at the end the following:(B)StudentsAn individual (including any dependents of the individual) may constitute a household if the individual is a student and resident of an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002))..(b)Eligibility of studentsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—(1)in the section heading, by inserting qualifications and after Eligibility; (2)in subsection (d)(2)(C)—(A)by inserting who is after student; and(B)by striking (except and all that follows through section) and inserting and meets the requirements for eligibility under subsection (e); and(3)in subsection (e)—(A)in paragraph (3)—(i)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; and(ii)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and indenting appropriately;(B)in paragraph (5), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(C)by redesignating paragraphs (1) through (8) as subparagraphs (A) through (H), respectively, and indenting appropriately;(D)in subparagraph (D) (as so redesignated), by striking 20 and inserting 10; (E)in subparagraph (E)(ii) (as so redesignated), by striking paragraph (4) and inserting subparagraph (D);(F)in subparagraph (G) (as so redesignated), by striking or at the end after the semicolon;(G)in subparagraph (H) (as so redesignated), by striking the period at the end and inserting a semicolon;(H)in the matter preceding subparagraph (A) (as so redesignated), by striking (e) No individual and all that follows through individual— and inserting the following:(e)Qualifications for studentsA student enrolled in any recognized school, training program, or institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) shall be eligible to participate in the supplemental nutrition assistance program if—(1)the student satisfies the other requirements of this section; and(2)the student—; and(I)in paragraph (2) (as so designated), by adding at the end the following:(I)is eligible to participate in a State or federally financed work study program, including the program authorized under part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.);(J)(i)is not an independent student (as defined in section 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d))); and(ii)(I)has an expected family contribution or student aid index of not more than $0, as determined in accordance with part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.); or(II)meets the financial eligibility criteria for receiving a maximum Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.)—(aa)regardless of whether the student has completed the Free Application for Federal Student Aid described in section 483 of that Act (20 U.S.C. 1090); and(bb)as determined by a State using the income of the student, as determined under—(AA)the supplemental nutrition assistance program or another Federal or State means-tested program; or (BB)another reasonable simplifying assumption; or(K)(i)is an independent student (as defined in section 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d))); and(ii)is a member of a household otherwise eligible to participate in the supplemental nutrition assistance program..(c)Conforming amendmentsSection 6(d)(2)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(2)(C)) is amended—(1)by striking half time and inserting half-time; and(2)by inserting (as determined by the school, training program, or institution of higher education, as applicable) before (except.102.Communication of information on student eligibility for nutrition assistance programs(a)DefinitionsIn this section:(1)College studentThe term college student means a student enrolled in an institution of higher education.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(3)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(4)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Strategies reportNot later than 180 days after the effective date of this title, the Secretary shall submit to Congress a report that describes the strategy to be used by the Secretary—(1)to increase the awareness of State agencies and institutions of higher education about—(A)college student food insecurity;(B)the eligibility of college students for the program; and(C)the procedures and resources available to college students who are not participating in the program to access benefits under the program;(2)to identify—(A)existing or potential informational, educational, policy, and psychological barriers to enrolling in the program and barriers to complying with program requirements; (B)mitigation strategies with respect to those barriers; and(C)opportunities for collaboration with the Department of Education and other relevant Federal agencies; and(3)to update the State Outreach Plan Guidance under subsection (c).(c)Updated State Outreach Plan GuidanceNot later than 90 days after the Secretary submits to Congress a report under subsection (b), the Secretary shall publish an updated State Outreach Plan Guidance that—(1)describes existing data on college student food insecurity;(2)describes the manner in which college students can access the supplemental nutrition assistance program;(3)recommends outreach activities to address college student food insecurity and encourages States to conduct those and other outreach activities;(4)provides a template for a State to submit information to the Secretary describing the outreach activities being carried out by the State to address college student food insecurity; and(5)contains updated guidance based on the contents of that report.103.Demonstration programSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by adding at the end the following: (o)College student food insecurity demonstration program(1)DefinitionsIn this subsection:(A)College studentThe term college student means a student enrolled in an institution of higher education.(B)Demonstration programThe term demonstration program means the demonstration program established under paragraph (2). (C)Institution of higher educationThe term institution of higher education—(i)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(ii)includes a postsecondary vocational institution (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).(2)Demonstration programPursuant to subsection (b), the Secretary, in collaboration with the Secretary of Education, shall establish a demonstration program under which the Secretary shall carry out demonstration projects in accordance with paragraph (3)—(A)to decrease student food insecurity at institutions of higher education; and(B)to reduce barriers to college students fully utilizing supplemental nutrition assistance program benefits at institutions of higher education.(3)Demonstration projectsTo carry out the demonstration program, the Secretary shall carry out demonstration projects that test the following new supplemental nutrition assistance program delivery methods:(A)Allowing a college student receiving supplemental nutrition assistance program benefits—(i)to use those benefits to purchase prepared foods from a campus dining hall, on-campus store, or other on-campus merchant or provider that typically sells prepared meals and participates in the student meal program at the institution of higher education at which the student is enrolled; and(ii)to be exempt from requirements to purchase a campus meal plan as part of the attendance of the college student at the institution of higher education.(B)Allowing a college student to use an EBT card or a campus-specific card at any of the locations described in subparagraph (A)(i) or a retailer authorized under section 9.(4)Project limit(A)In generalThe Secretary shall carry out not more than 10 demonstration projects under the demonstration program simultaneously.(B)InstitutionsThe Secretary shall carry out not more than 1 demonstration project under the demonstration program at any single institution of higher education.(5)PriorityIn selecting an institution of higher education at which to carry out a demonstration project, the Secretary shall give priority to an institution of higher education—(A)at which not less than 25 percent of enrolled students are students that are eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.); or(B)that is described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (6)Project administration(A)In generalThe Secretary shall establish criteria and parameters for selecting, operating, monitoring, and terminating each demonstration project under the demonstration program.(B)Prices chargedThe Secretary shall ensure that prices charged by food providers participating in a demonstration project under the demonstration program are comparable to prices charged by those food providers prior to participation. (7)Project terminationTo the maximum extent practicable, the Secretary shall ensure that the termination of a demonstration project under the demonstration program shall not cause sudden adverse changes, including a reduction of institutional financial aid or the elimination of benefits under the supplemental nutrition assistance program, for students participating in the demonstration project.(8)Program terminationThe demonstration program shall terminate on the date that is 10 years after the date on which the demonstration program is established.(9)EvaluationFor the duration of the demonstration program, the Secretary shall, in collaboration with the Director of the Institute of Education Sciences, conduct an annual evaluation of each demonstration project carried out under the demonstration program during the year covered by the evaluation, including an analysis of the extent to which the project is meeting the desired outcomes, which include reduction in food insecurity and improved academic performance.(10)ReportFor the duration of the demonstration program, the Secretary shall submit to the Committees on Agriculture, Nutrition, and Forestry and Health, Education, Labor, and Pensions of the Senate and the Committees on Agriculture and Education and Labor of the House of Representatives an annual report that includes—(A)a description of each demonstration project carried out under the demonstration program during the year covered by the report;(B)the evaluation conducted under paragraph (9); and(C)recommendations for legislation to improve the supplemental nutrition assistance program to better serve college students.(11)Waiver and modification authority(A)In generalSubject to subparagraph (B), the Secretary may, as may be necessary solely to carry out the demonstration program—(i)waive any provision under this Act, including—(I)the requirement relating to local sales tax under section 4(a);(II)requirements relating to the issuance and use of supplemental nutrition assistance program benefits under section 7; and(III)requirements for approval of retail food stores under section 9; and(ii)modify the definitions under this Act for the purposes of the demonstration program, including the definition of—(I)the term food under section 3(k);(II)the term household under section 3(m); and(III)the term retail food store under section 3(o).(B)LimitationThe Secretary may not waive a provision or modify a definition under subparagraph (A) if the waiver or modification will—(i)cause increased difficulty for any household to apply for or access supplemental nutrition assistance program benefits; or(ii)reduce the value of those benefits for any household.(12)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this subsection..104.Effective dateThis title and the amendments made by this title shall take effect on the date that is 180 days after the date of enactment of this Act. IIReducing student food insecurity201.Data sharing(a)AgreementNot later than 90 days after the date of enactment of this Act, the Secretary of Education, in coordination with the Secretary of Agriculture, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Secretary of the Treasury, and the head of any other applicable Federal or State agency, shall develop and implement an agreement to—(1)securely share data among the respective Federal agencies of such Secretaries in order to, notwithstanding section 483(a)(3)(E) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)(3)(E)), identify students who have applied for Federal financial aid and who are enrolled at institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) who may be eligible for federally funded programs to support basic needs through— (A)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), a nutrition assistance program carried out under section 19 of such Act (7 U.S.C. 2028), or a nutrition assistance program carried out by the Secretary of Agriculture in the Northern Mariana Islands; (B)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(C)the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(D)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(E)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(F)Federal housing assistance programs, including tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1));(G)Federal child care assistance programs, including assistance under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) and the Child Care Access Means Parents in School Program under section 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e);(H)the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(I)refundable credit for coverage under a qualified health plan under section 36B of the Internal Revenue Code of 1986;(J)the Earned Income Tax Credit under section 32 of the Internal Revenue Code of 1986; (K)the Child Tax Credit under section 24 of the Internal Revenue Code of 1986; or(L)any other federally funded program determined by the Secretary to be appropriate; and (2)coordinate efforts to provide assistance to institutions of higher education to facilitate the enrollment of eligible students in the programs listed in paragraph (1).(b)Information on Federally funded programs To support basic needs(1)In generalSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following: (i)Information on Federally funded programs To support basic needs(1)In generalFor each year for which a student described in paragraph (3) submits an application for Federal student financial aid, the Secretary shall send, in written and electronic form, to such student information regarding potential eligibility for assistance under, and application process for—(A)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(B)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(C)the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(D)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(E)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(F)Federal housing assistance programs, including tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1));(G)Federal child care assistance programs, including assistance under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) and the Child Care Access Means Parents in School Program under section 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e);(H)the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(I)refundable credit for coverage under a qualified health plan under section 36B of the Internal Revenue Code of 1986;(J)the Earned Income Tax Credit under section 32 of the Internal Revenue Code of 1986; (K)the Child Tax Credit under section 24 of the Internal Revenue Code of 1986; or(L)any other Federally funded program determined by the Secretary to be appropriate.(2)NotificationThe notification described in paragraph (1) shall include the appropriate State or Federal resources to which to apply for benefits under each of the programs listed in paragraph (1).(3)StudentsA student is described in this paragraph if the student, as a result of information submitted on the application for Federal student financial aid, has been determined by the Secretary (in consultation with the heads of applicable Federal agencies) to be potentially eligible for the benefit programs described in paragraph (1)..(2)ConsultationThe Secretary of Education shall consult with the Secretary of Agriculture, the Secretary of Health and Human Services, the Secretary of Housing and Urban Development, the Secretary of the Treasury, and the head of any other applicable Federal or State agency, in designing the written and electronic communication regarding potential eligibility for assistance under, and application process for, the programs listed in paragraph (1) of section 483(i) of the Higher Education Act of 1965 (20 U.S.C. 1090(i)).(3)Effective date and sunsetThis subsection and the amendment made by this subsection is effective beginning on the date that is 120 days after the date of enactment of this Act and ending on June 30, 2023.(c)Further information on Federally funded programs To support basic needs(1)In generalSection 483 of the Higher Education Act of 1965, as amended by section 702 of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260), is amended—(A)in subsection (a)(2)(E)—(i)in clause (i), by striking and after the semicolon;(ii)in clause (ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iii)an authorization under subparagraph (D) and disclosing the information as described in clause (ii), the Secretary shall provide the applicant with notification of the appropriate Federal or State resources necessary to apply for Federal and State programs that support basic needs.; and(B)in subsection (c)(3)—(i)by striking may and inserting shall; and(ii)by inserting , and shall consult with the heads of applicable Federal agencies in designing the written and electronic communication regarding potential eligibility for assistance under such programs after may be eligible.(2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in section 702 of the FAFSA Simplification Act (title VII of division FF of Public Law 116–260) and subject to the effective date of section 701(b) of such Act. (d)ReportThe Secretary of Education, in coordination with the Secretary of Agriculture, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Secretary of the Treasury, and the head of any other applicable Federal or State agency, shall prepare and submit to Congress a report that presents summary statistics on students who have applied for Federal financial aid and who are enrolled at institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) and are experiencing student food insecurity and housing insecurity, disaggregated by race and ethnicity, income quintile, status as a first generation college student, Federal Pell Grant eligibility status, disability status, status as a student parent, sex (including sexual orientation and gender identity), and other subgroups as determined by such heads of agencies. 202.Questions on food and housing insecurity in national postsecondary student aid study(a)In generalThe Secretary of Education shall permanently add validated questions that measure food and housing insecurity and homelessness to the National Postsecondary Student Aid Study.(b)Effective dateThis section shall take effect on the date that is 120 days after the date of enactment of this Act.203.Grants to address student basic needsTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a) is amended by adding at the end the following:BBGrants to address student basic needs899.Grants to address student basic needs(a)DefinitionsIn this section:(1)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316).(2)Eligible institutionThe term eligible institution means an institution of higher education as defined in section 101 or 102(a)(1)(B).(3)Food insecurityThe term food insecurity means limited or uncertain availability of nutritionally adequate and safe foods, or the ability to acquire such foods in a socially acceptable manner. The most extreme form is often accompanied by physiological sensations of hunger.(4)Housing insecurityThe term housing insecurity means limited or uncertain availability of, or access to, stable, safe, adequate, and affordable housing and neighborhoods. This shall include living in emergency or transitional shelters, motels, hotels, trailer parks, cars, parks, public spaces, or abandoned buildings, and those sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason.(b)Planning and coordination grants(1)In generalThe Secretary shall award planning and coordination grants, on a competitive basis, to eligible institutions to enable the eligible institutions to conduct research and planning to reduce incidences of student food insecurity and housing insecurity, and to coordinate a response to these challenges, by carrying out the activities described in paragraph (2).(2)ActivitiesAn eligible institution receiving a grant under this subsection shall use grant funds to carry out the following:(A)Establish a student food and housing security steering committee that will be responsible for creating and approving the strategy described in subparagraph (C), and that will be comprised of relevant campus stakeholders, including—(i)students who have experienced food insecurity or housing insecurity;(ii)student government representatives;(iii)institutional staff representing the areas of student financial aid, housing, dining, student affairs, academic advising, equity support services, accessibility services, campus security, legal services, and health and well-being services (including counseling or psychological services);(iv)faculty;(v)relevant administrators, including local human services administrators; and(vi)community-based organizations.(B)Conduct research regarding—(i)the level of student food insecurity and housing insecurity at the institution, disaggregated by race and ethnicity, income quintile, status as a first-generation college student (as defined in section 402A(h)), Federal Pell Grant eligibility status, disability status, status as a student parent, sex (including sexual orientation and gender identity), or other subgroup as determined by the institution;(ii)the presence of institutional barriers and current institutional interventions to address such barriers;(iii)the presence of administrative barriers for students in applying, certifying eligibility, and renewing applications for means-tested benefits, and interventions to address such barriers;(iv)the resources available to address student food insecurity and housing insecurity, both on campus and off campus; and(v)opportunities for coordination and collaboration between the institution and government or community-based organizations, including—(I)the local or State office that administers benefits through the supplemental nutrition assistance program (SNAP) and SNAP employment and training programs under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or the temporary assistance for needy families program (TANF) and subsidized programs that meet the work requirements under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(II)organizations that participate in the Federal work-study program under part C of title IV; or(III)low-income housing assistance organizations, including those assisting with tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1)).(C)Create a strategy that describes how the institution will—(i)seek to address student food insecurity and housing insecurity through on-campus and off-campus providers; and(ii)incorporate the research conducted under subparagraph (B), including with respect to the subgroups identified under clause (i) of subparagraph (B), into the strategy.(D)Implement the strategy described in subparagraph (C), including by—(i)conducting outreach to students to reduce stigma, educate, and encourage students to participate in programs and receive services (including programs and services provided through grant funding) to reduce student food insecurity and housing insecurity;(ii)educating students about public assistance programs (including State and local public assistance programs, and the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), Federal housing assistance programs, and other income-based Federal assistance programs), supporting students’ applications for those programs, and providing case management and training for students to maximize the public assistance that students receive to reduce student food insecurity and housing insecurity;(iii)coordinating and collaborating with government or community-based organizations, such as the local office that administers benefits through the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or a low-income housing assistance organization;(iv)hiring and training personnel to build infrastructure and implement programming to reduce student food insecurity and housing insecurity at the eligible institution; and(v)carrying out other matters determined appropriate by the Secretary.(3)Grant amounts; duration(A)AmountA grant under this subsection shall be in an amount not to exceed $5,000,000.(B)DurationA grant under this subsection shall be for a period of not more than 5 years.(4)ReportThe Secretary shall prepare and submit to Congress a report that describes—(A)the impact of the grant under this subsection on reducing student food insecurity and housing insecurity, disaggregated by race and ethnicity, income quintile, status as a first-generation college student (as defined in section 402A(h)), Federal Pell Grant eligibility status, disability status, status as a student parent, sex (including sexual orientation and gender identity), and other subgroup as determined by the institution;(B)best practices for reducing student food insecurity and housing insecurity, including by identifying institutional and administrative barriers and intervening to address such barriers;(C)the obstacles faced by grant recipients; (D)State or Federal policy barriers to reducing student food insecurity and housing insecurity at institutions of higher education; and(E)information on postsecondary outcomes at the institutions receiving a grant under this section, including—(i)the postsecondary attainment rates of students, including the units of postsecondary study completed as a percentage of such units attempted;(ii)the transfer rates of students from community colleges to 4-year institutions of higher education;(iii)the retention rates of students, either in the institution of higher education at which the student was first enrolled or in another institution; and(iv)the persistence rates of such students in higher education. (5)Best practicesThe Secretary shall disseminate to eligible institutions and relevant government and community-based organizations information about best practices, as described in paragraph (4)(B).(c)Reservation; priority; equitable distribution(1)ReservationIn awarding grants under subsection (b), the Secretary shall reserve an amount equal to not less than 33 percent of the total amount available for grants under those subsections for grant awards to community colleges.(2)PriorityIn awarding grants under subsection (b), the Secretary shall give priority to the following:(A)Eligible institutions with respect to which not less than 25 percent of enrolled students are students that are eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV.(B)Eligible institutions that are described in section 371(a).(3)Equitable distributionIn awarding grants under subsection (b), the Secretary shall ensure an equitable distribution of grant awards to eligible institutions in States based on State population.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2032..